Case 2:13-cr-20600-PDB-DRG ECF No. 304, PageID.4574 Filed 03/08/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                       CRIMINAL NO. 13-20600

 v.                                            HON. PAUL D. BORMAN

FARID FATA,

             Defendant.
                                       /

  MOTION AND ORDER TO SEAL EXHIBITS TO THE GOVERNMENT’S
   RESPONSE TO DEFENDANT’S MOTION FOR RECONSIDERATION
      OF HIS MOTION FOR SENTENCE REDUCTION PURSUANT
                   TO 18 U.S.C. 3582 (C)(1)(A)


      The United States of America, by its undersigned attorney, respectfully

requests that its Exhibits to the Government’s Response to Defendant’s Motion for

Reconsideration of his Motion for Sentence Reduction Pursuant to 18 U.S.C. 3582

(C)(1)(A) be sealed until further order of the Court.

      The government’s exhibits consist of Defendant’s updated 2020 and 2021

medical records from the Bureau of Prisons.           These records contain personal

identifying and medical information of the Defendant, and they should be sealed to

prevent public disclosure of sensitive information.




                                           1
Case 2:13-cr-20600-PDB-DRG ECF No. 304, PageID.4575 Filed 03/08/21 Page 2 of 2




      WHEREFORE, the Government requests that the above Exhibits be sealed

until further order of the Court.

                                          Respectfully submitted,

                                          SAIMA S. MOHSIN
                                          Acting United States Attorney

                                    By: s/Sarah Resnick Cohen
                                        SARAH RESNICK COHEN
                                        Assistant U.S. Attorney
                                        211 W. Fort St., Ste. 2001
                                        Detroit, Michigan 48226
                                        Phone: (313) 226-9637
                                        E-mail: sarah.cohen@usdoj.gov
                                        Mich. Bar No.: P51968

Dated: March 8, 2021


IT IS SO ORDERED.
                                          s/Paul D. Borman
                                          HON. PAUL D. BORMAN
                                          United States District Judge

Entered: March 8, 2021




                                      2
